UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2013  October 31, 2014 Item 1: Reports to Shareholders Annual Report | October 31, 2014 Vanguard International Explorer ™ Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 33 About Your Fund’s Expenses. 34 Trustees Approve Advisory Arrangements. 36 Glossary. 38 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended October 31, 2014 Total Returns Vanguard International Explorer Fund 2.66% S&P EPAC SmallCap Index -0.65 International Small-Cap Funds Average -0.86 International Small-Cap Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance October 31, 2013, Through October 31, 2014 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard International Explorer Fund $18.50 $18.26 $0.420 $0.288 1 Chairman’s Letter Dear Shareholder, International stock markets significantly trailed the broad U.S. stock market for the fiscal year ended October 31, 2014. Mounting concerns about the global economy, especially the threat of deflation in Europe and a slowdown in China and other emerging markets, contributed to the weakness. The sluggish global economy took a toll on small-capitalization international stocks, which tend to be more sensitive to economic growth prospects. For the fiscal period, small-capitalization international stocks trailed their larger counterparts. Vanguard International Explorer Fund, which focuses on promising smaller companies, returned 2.66% for the fiscal year. Although modest, the fund’s result exceeded that of its benchmark, the S&P EPAC SmallCap Index, and the average return of its peers. The advisors’ holdings in emerging markets and the Pacific region accounted for the fund’s outperformance; the fund’s European stocks merely treaded water. If you hold this fund in a taxable account, you may wish to review the discussion of after-tax returns later in this report. Their smooth ride turned jagged, but U.S. stocks ended higher The global stock market’s occasional zigs and zags over the 12 months included a roller-coaster ride in October that left international markets several steps behind the broad U.S. market for the fiscal year. Emerging markets advanced modestly, and the developed European and Pacific markets finished in negative territory. In contrast, the broad U.S. stock market returned about 16%. Impressive corporate earnings and various global stimulus measures generally supported stocks against a bleaker backdrop that included tensions in the Middle East and Ukraine. After falling in the first two weeks of October, then rebounding, several major U.S. indexes finished at record highs. Reflecting confidence in the U.S. economy, the Federal Reserve announced in late October that it was ending its stimulative bond-buying program as anticipated. Bonds posted mixed results as already low yields declined International bond markets (as measured by the Barclays Global Aggregate Index ex USD) slid in September and October en route to a –2.53% return for the 12 months, a modestly steeper decline than in the 12 months ended October 2013. More than reversing its year-ago loss, the broad U.S. taxable bond market returned 4.14%. Bond prices, which backtracked at times over the summer, climbed in October as investors sought sanctuary from stock market volatility. Overall, bond returns in the United States were strong despite many analysts’ expectations that already low yields Market Barometer Average Annual Total Returns Periods Ended October 31, 2014 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.78% 19.90% 16.98% Russell 2000 Index (Small-caps) 8.06 18.18 17.39 Russell 3000 Index (Broad U.S. market) 16.07 19.77 17.01 FTSE All-World ex US Index (International) 0.45 8.07 6.38 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.14% 2.73% 4.22% Barclays Municipal Bond Index (Broad tax-exempt market) 7.82 4.93 5.26 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 CPI Consumer Price Index 1.66% 1.60% 1.89% 3 wouldn’t decline further. Even as the Fed began steadily reducing its bond purchases in January, prices rose and the yield of the 10-year U.S. Treasury note ended October at 2.31%, down from 2.54% a year earlier. (Bond prices and yields move in opposite directions.) Municipal bonds returned 7.82%, with tax-exempt issues in high demand even at a time of reduced supply. The Fed’s target for short-term interest rates remained at 0%–0.25%, restraining returns for money market funds and savings accounts. Emerging markets gave the fund a distinct boost in the second half Investors seeking an example of the benefits of global diversification need look no further than the fiscal year that just ended. In the first half, the broad U.S. and developed European stock markets moved higher, while emerging markets and developed Pacific markets retreated. In the second half, the tables turned somewhat: U.S. stocks tacked on more gains but developed Europe reversed course, and emerging markets and developed Pacific markets rebounded. Amid these developments, the International Explorer Fund’s two advisors held small-cap stocks that outperformed. The fund’s allocation to India, which is not represented in the benchmark, was a Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Explorer Fund 0.36% 1.51% The fund expense ratio shown is from the prospectus dated February 25, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2014, the fund’s expense ratio was 0.40%. This increase from the estimated expense ratio reflects a performance-based investment advisory fee adjustment. When the performance adjustment is positive, the fund’s expenses increase; when it is negative, expenses decrease. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: International Small-Cap Funds. 4 major driver of outperformance, as Indian stocks rose sharply after the election of a pro-business prime minister. This performance helped the fund’s emerging-market portfolio outdistance its counterpart in the index by about 9 percentage points. In developed Pacific markets, the advisors’ selections also outperformed; Japan was the region’s biggest contributor to outperformance. Europe presented a different picture. As recession and deflation worries reemerged over the continent, small-cap stocks fell back from earlier gains to finish the fiscal year at about where they’d started it. The advisors’ selections outperformed their benchmark counterparts in France and Norway but trailed them in Switzerland and Denmark. One particularly bright spot was French industrials, which rose 33 percentage points more than industrials in the index. Looking at sector performance across the more than 30 countries in which the fund invests, the industrial sector—one of the largest in both the fund and the benchmark index—was the biggest winner for the fund. The fund’s holdings beat their benchmark counterparts by about 11 percentage points. The second-largest sector, financials, proved to be the leading detractor from relative results. Energy logged the largest loss (–31%) as falling oil prices hurt profits, but the sector’s small size in the fund—about 3% of assets—limited the negative impact. Total Returns Ten Years Ended October 31, 2014 Average Annual Return International Explorer Fund 8.40% S&P EPAC SmallCap Index 7.94 International Small-Cap Funds Average 8.16 International Small-Cap Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 The U.S. dollar strengthened against most major currencies during the fiscal year, including the euro and the Japanese yen. The stronger dollar reduced returns for U.S.-based investors. (To learn more about currency effects and international diversification, see the box below.) For more information on the fund’s investment strategies and positioning, please see the Advisors’ Report that follows this letter. Currency fluctuation is one reason U.S. and international stocks diverge Diversification is a proven way to reduce volatility and manage risk. That’s why it can make sense for investors to allocate a portion of their stock portfolios to international equities (20% of the equity allocation can be a good starting point). International stocks, which make up about half of the world’s stock market capitalization, perform somewhat differently than stocks in the U.S. market. One of the many reasons for this is currency fluctuation. Currency movements historically have not been correlated to stock price movements, meaning they tend not to move together. International stocks have underperformed U.S. stocks recently for U.S.-based investors, in part because many foreign currencies have weakened against the U.S. dollar. But that divergence actually highlights the diversification benefit of owning both U.S. and international stocks. As you can see from the accompanying chart, at other times, international stocks have outshone their U.S. counterparts. (For more insight, see Global Equities: Balancing Home Bias and Diversification , available at vanguard.com/research.) Trailing 12-month return differential between U.S. and non-U.S. stocks Notes: U.S. equities are represented by the MSCI USA Index; international equities are represented by the MSCI All Country World Index ex USA. Data are from October 31, 1994, through October 31, 2014. Sources: Vanguard, Thomson Reuters Datastream, and MSCI. 6 Over the past decade, the fund has exceeded its index, peer funds For the decade ended October 31, 2014, the International Explorer Fund posted an average annual return of 8.40%, a bit higher than the average return of its benchmark index and peer group. International Explorer’s long-term success is a tribute to the skill and experience of its advisors. Each brings to the table a slightly different approach, providing a diversification benefit to investors. Of course, the fund’s lower expenses also help. As we reflect on the past decade, and indeed the fiscal year, it’s good to bear in mind that global stock markets don’t always move in lockstep. A portfolio that includes both U.S. and international stocks and other asset classes can provide some cushion for investors to weather the inevitable variations in global market performance. When market volatility heats up, the best response is to keep cool As I noted earlier, after several years of strength, stocks hit a rough patch toward the close of the fiscal year. For the first half of October, global stock markets (as measured by the FTSE Global All Cap Index) returned –5.56%. Even though stocks rebounded in the second half of the month, many investors undoubtedly were left feeling unsettled. What’s my best advice to anxious shareholders? Remain calm and remember that volatility is a normal part of stock market investing. The value of keeping a cool head is highlighted in a Vanguard research paper that looked at how investors behaved during the financial crisis, when global stocks declined about 58% and U.S. stocks about 55%. The 2010 paper, Resilience in Volatile Markets: 401(k) Participant Behavior, September 2007–December 2009 , examined the behavior of participants in Vanguard-administered retirement plans. During the period studied, about three-quarters of participants made no changes to their accounts, and only 3% gave up on stocks completely. As stocks recovered, this discipline yielded big benefits. From the end of 2008 to the end of 2013, the average Vanguard 401(k) portfolio nearly doubled in value, largely because of the surge in stock prices. I’m pleased that, over time, our clients have demonstrated an impressive ability to remain focused on their long-term goals. They stayed the course through the 1987 correction, the dot-com boom of the 1990s, and the more recent financial crisis, and they continue to do so today. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 18, 2014 7 Advisors’ Report For the fiscal year ended October 31, 2014, Vanguard International Explorer Fund returned 2.66%. Your fund is managed by two independent advisors, a strategy that enhances its diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These comments were prepared on November 20, 2014. Schroder Investment Management North America Inc. Portfolio Manager: Matthew F. Dobbs, Head of Global Small Companies International small-company equities ended the period flat, with the S&P EPAC SmallCap Index down 0.65%. This result was about the same as that of the S&P EPAC Large/MidCap Index, which represents larger-capitalization equities. Vanguard International Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Schroder Investment 80 2,071 The advisor employs a fundamental investment Management North America Inc. approach that considers macroeconomic factors while focusing primarily on company-specific factors, including a company’s potential for long-term growth, financial condition, quality of management, and sensitivity to cyclical factors. The advisor also considers the relative value of a company’s securities compared with those of other companies and the market as a whole. Wellington Management 18 464 The advisor employs a traditional, bottom-up approach Company, LLP that is opportunistic in nature, relying on global and regional research resources to identify both growth-oriented and neglected or misunderstood companies. Cash Investments 2 63 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 8 The upward progress made by international small-cap equities in the first half was canceled out in the final three months as the U.S. dollar strengthened. This development coincided with underlying weakness in global equities as investors fretted about dwindling growth (particularly in Europe and China), continued “tapering” of bond purchases by the Federal Reserve, the implications of weak commodity prices for vulnerable emerging markets, and broad deflationary concerns. There was remarkably little variation between regional returns. Among sectors, defensive areas such as utilities, telecommunications, and health care outperformed. Energy was a notable area of weakness, mirroring the downward trend in oil prices. Emerging-market holdings provided the biggest boost to relative performance. The best returns came from India, including Gujarat Pipavav Port, Cipla (a generic drug developer), Shriram Transport Finance, Multi Commodity Exchange, and Apollo Hospitals Enterprise. However, there were some strong contributors in Southeast Asian markets, including L.P.N. Development Public (a Thai residential developer), Hemaraj Land & Development Public (industrial real estate in Thailand), and PT Matahari Department Store in Indonesia. Our holdings in Japan also helped, with gains coming from materials (Kureha, Nihon Parkerizing), industrials (Asahi Diamond Industrial, Trusco Nakayama), consumer discretionary (Koito Manufacturing and Eagle Industry, both in auto parts), and consumer staples (Tsuruha Holdings). Our holdings in other developed Asian markets underperformed, with three stocks detracting the most: Australia-listed Iluka Resources (on weak zircon and titanium oxide pricing), Chorus (amid adverse regulatory developments in New Zealand), and South Korea-listed Sung Kwang Bend (on weak volumes and pricing). Stock selection in the United Kingdom was also a positive contributor. The main successes have been among industrials (DCC, Ashtead Group) and information technology (CSR after a takeover bid), with lesser contributions from consumer discretionary (Sports Direct International, Persimmon, SSP Group) and energy (Lamprell). We made a number of adjustments to our geographic positioning. We added to continental Europe and to emerging markets, where India remains our biggest single commitment. We funded this shift by selling holdings in the United Kingdom and the Pacific region excluding Japan (primarily in New Zealand and South Korea). In line with fading investor confidence, small-caps corrected versus their larger peers in the second half of the period, particularly in Europe; because of this correction, valuations now look more attractive. However, we would accept that, having expanded earnings much faster than larger-caps over the last two years, small-caps would be challenged by a more subdued global growth outlook, should it transpire. We take some comfort from the fact that our portfolio, biased toward 9 companies with higher returns, stronger balance sheets, and more visible growth, still exhibits reasonably attractive valuation metrics. Wellington Management Company, llp Portfolio Manager: Simon H. Thomas, Senior Vice President and Equity Portfolio Manager Despite continuing geopolitical tensions in Ukraine and the Middle East, Portuguese banking woes, European economic malaise, and the prospect of an accelerated hike in interest rates by the Federal Reserve, global equities continued their climb, ending the period on a positive note. Investors were reassured as the European Central Bank increased its accommodative monetary policy to spur growth, the People’s Bank of China eased monetary conditions to reduce financial fragilities and lower the risk of a hard landing, and the U.S. corporate earnings season painted a generally encouraging picture. Continued evidence of a Eurozone recovery, solid U.S. corporate earnings, and robust merger and acquisition activity also aided bullish sentiment. Our top relative contributors included Nippon Shinyaku, Groupe FNAC, and Sumco. Shares of Japan-based Nippon Shinyaku soared as Selexipag, a key drug developed with Switzerland-based pharmaceutical company Actelion, passed its Phase III efficacy test—an important milestone. While we have long believed, based on our work on Actelion in conjunction with our Boston-based health care team, that Selexipag would be a big success, the data released were even stronger than we had expected. Nippon Shinyaku now holds one of the strongest portfolios for treating pulmonary arterial hypertension. Although we trimmed our position to take profits, we continue to hold the stock because we believe that its full value has yet to be realized in the share price. Groupe FNAC, a leading French retailer of consumer electronics, CDs, DVDs, books, and video games, also contributed to performance as shares rose after strong earnings results for the fourth quarter of 2013. We eliminated the position as it approached our price target. Japan-based Sumco, which we added to our portfolio during the third quarter of 2014, also outperformed. The company manufactures wafers that are used to make semiconductor chips. Shares of the stock rallied as pricing and sales volumes improved by more than expected. Given the growing demand for products that use semiconductors, particularly in automobiles, we see further upside for the stock and we continue to hold it. Our underperformers were mainly in the consumer discretionary, financial, and materials sectors. At a regional level, our selections within Japan contributed, but those strong results were offset by the poor performance of our selections within Europe and emerging markets. The largest relative detractors included Mothercare, Vocation, and Iida Group Holdings. 10 Shares of Mothercare, a U.K.-based retailer of baby clothing and educational toys, declined. First-quarter earnings were worse than expected; gross margin pressure in its U.K. business, along with a reduction in traffic caused by unseasonable weather in key markets Russia and the Middle East, pulled down results. We became concerned about management’s communication with shareholders and eliminated our position. In late October, Vocation, an Australia-based private operator in the vocational training industry, announced that it had lost $20 million in Victorian government funding; shares plunged on the news. We added to our position on this weakness after meeting with company management, which is ensuring that existing contracts are stable. Vocation was also able to sign a new contract with the Victoria Department of Education. We believe that the current price does not reflect the company’s strong fundamentals. Concerns about slow growth in the Japanese economy have weighed on shares of Iida, a newly merged group of six homebuilders that will become one of Japan’s largest homebuilding companies. We believe substantial synergies lie on both the cost and revenue side as duplicate functions are eliminated, sales forces are integrated, and the extreme competition often seen when bidding for land should ease as key competitors become partners. Because expectations remain depressed and valuations are attractive at current levels, we continue to hold the stock. We ended the fiscal year most overweighted in industrials, health care, and energy, and most underweighted in consumer discretionary, consumer staples, and utilities. Among regions, we were most overweighted in Japan. We were most underweighted in Europe, though we continue to look for high-quality companies that have been neglected by the market and thus offer attractive investment opportunities. Overall, we have observed that the market has been rather narrow and that high-quality companies with strong returns on invested capital have underperformed. When markets have gone up for some time, lower-quality companies can gain more attention. Regardless of the market environment, our investment process continues to prioritize intensive, fundamental bottom-up research to select high-quality stocks with strong balance sheets and good business models that are attractively valued relative to their global industry. Further, we buy companies whose results we think will exceed consensus expectations over the next two to three years. We believe that a disciplined approach to valuation and a quality orientation leads to better downside protection and overall performance over time. 11 International Explorer Fund Fund Profile As of October 31, 2014 Portfolio Characteristics MSCI S&P AC EPAC World SmallCap Index ex Fund Index USA Number of Stocks 325 3,647 1,819 Median Market Cap $1.9B $1.8B $33.5B Price/Earnings Ratio 18.4x 19.8x 16.9x Price/Book Ratio 1.8x 1.5x 1.7x Return on Equity 11.2% 10.3% 14.9% Earnings Growth Rate 16.7% 11.8% 11.7% Dividend Yield 2.0% 2.3% 2.9% Turnover Rate 39% — — Ticker Symbol VINEX — — Expense Ratio 1 0.36% — — Short-Term Reserves 2.0% — — Sector Diversification (% of equity exposure) MSCI S&P AC EPAC World SmallCap Index Fund Index ex USA Consumer Discretionary 17.4% 18.2% 10.7% Consumer Staples 5.2 6.1 9.9 Energy 3.1 2.2 8.5 Financials 19.8 22.5 27.5 Health Care 8.7 7.5 8.6 Industrials 24.0 21.7 10.8 Information Technology 8.5 8.8 7.0 Materials 10.0 9.1 7.8 Telecommunication Services 1.9 1.5 5.5 Utilities 1.4 2.4 3.7 Volatility Measures MSCI S&P AC EPAC World SmallCap Index ex Index USA R-Squared 0.96 0.90 Beta 0.94 0.96 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Gujarat Pipavav Port Ltd. Marine Ports & Services 1.5% Helvetia Holding AG Multi-line Insurance 1.2 Smurfit Kappa Group plc Paper Packaging 1.1 Glanbia plc Packaged Foods & Meats 1.1 Storebrand ASA Life & Health Insurance 1.0 Groupe Eurotunnel SA Highways & Railtracks 1.0 Delta Lloyd NV Life & Health Insurance 1.0 Techtronic Industries Co. Household Ltd. Appliances 1.0 Montupet Auto Parts & Equipment 1.0 MTU Aero Engines AG Aerospace & Defense 1.0 Top Ten 10.9% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated February 25, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2014, the expense ratio was 0.40%. 12 International Explorer Fund Market Diversification (% of equity exposure) S&P MSCI EPAC AC World SmallCap Index ex Fund Index USA Europe United Kingdom 17.8% 19.1% 14.6% Germany 6.4 7.7 6.2 France 5.5 7.7 6.8 Italy 4.7 2.1 1.7 Ireland 4.7 0.2 0.2 Switzerland 4.3 8.4 6.5 Denmark 3.8 1.2 1.1 Sweden 2.6 3.0 2.1 Norway 2.1 0.8 0.5 Netherlands 1.5 1.9 1.9 Austria 1.1 0.2 0.1 Other 2.3 5.1 4.8 Subtotal 56.8% 57.4% 46.5% Pacific Japan 22.9% 21.3% 14.6% Australia 5.2 6.2 5.7 South Korea 1.8 4.3 3.2 Hong Kong 1.7 2.5 2.2 Singapore 1.4 1.4 1.1 Other 0.4 0.2 0.1 Subtotal 33.4% 35.9% 26.9% Emerging Markets India 3.7% 0.0% 1.6% China 1.7 0.7 4.4 Taiwan 1.6 0.0 2.7 Other 2.7 0.7 10.0 Subtotal 9.7% 1.4% 18.7% North America 0.1% 0.1% 7.5% Middle East 0.0% 0.7% 0.4% Other 0.0% 4.5% 0.0% 13 International Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2004, Through October 31, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2014 Final Value One Five Ten of a $10,000 Year Years Years Investment International Explorer Fund * 2.66% 9.11% 8.40% $22,412 ••••• S&P EPAC SmallCap Index -0.65 8.88 7.94 21,462 – International Small-Cap Funds Average -0.86 10.16 8.16 21,917 MSCI All Country World Index ex USA 0.49 6.55 7.06 19,789 International Small-Cap Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 14 International Explorer Fund Fiscal-Year Total Returns (%): October 31, 2004, Through October 31, 2014 Average Annual Total Returns: Periods Ended September 30, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Explorer Fund 11/4/1996 8.39% 9.07% 8.89% 15 International Explorer Fund Financial Statements Statement of Net Assets As of October 31, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (95.5%) 1 Australia (4.5%) Mirvac Group 9,36
